Title: To George Washington from Major General William Heath, 10 October 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge 10th Octr 1776

Col. Sargent has just return’d from Dobbs’s Ferry—he informs that the Enemy’s Ships, took Two of our Gallies on Yesterday near that place which were run on shore—our men got out the small Arms & Baggage—That the Enemy sent Four Boats from their Ships, three to the Gallies & one on Shore, the men in the latter landed & broke open a Store, & plunder’d many Articles, & Stove the Remainder, & set fire to the Store, which was extinguish’d by our people—After this their Ships weighed Anchor, & with the Gallies which they had taken, stood up the River to Taupan Bay, where they all lie at Anchor—They also took a Schooner loaded with Rum Wine Brandy &c.
Col. Sargent has left about 180 men at Tarrytown, & ordered a Chain of Sentries for a number of Miles, I hope these will soon be relieved by Genl Lincoln’s Militia.
The Machine designed for the blowing up the Enemy’s Ships happened to be on board a Sloop which had the misfortune to be sunk by the Enemy—A Contrast this to blowing of them up—One of the Ships, suppos’d to be the Roebuck was on Careen 

for several hours this morning—Suppos’d to be stopping her leaks—I have the pleasure to inform your Excellency that one of the Ships is got off & hope the other will be the next Tide—I have ordered 100 Men to assist in ballasting of the Hulks—Capt. Horton remains with the Two Twelve pounders near the Ship which is still on Shore. I have the honor to be &c.

W. Heath

